DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I-B towards claims 1-3 and 5-7 in the reply filed on 10/5/2021 is acknowledged.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “in particular as a component of containers or container parts” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Claims 2-3 and 5-7 are rejected as being dependent on claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,103,550 of Wefers et al in view of US 4,148,204 of Dotzer et al.
As to claims 1 and 2, Wefers teaches a method comprising:
providing a strip or sheet of aluminum (Wefers, col 3 lines 15-63
anodizing the aluminum to produce an aluminum oxide layer (Wefers, col 2 line 50 thru col 3 line 14 and Fig. 3),
sizing the aluminum (Wefers, col 3 lines 15-63), and 
separating the aluminum from the sheet (Wefers, col 3 lines 15-63 and Fig. 1).

    PNG
    media_image1.png
    156
    442
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    155
    297
    media_image2.png
    Greyscale

As seen Figs. 1 and 3, an aluminum sheet is processed to form a lid or end type (30) by casting, rolling, drawing, etc. to form a blank which is then cupped, bottom domed, necked or flanged to form the desired shape and separated from the blank to form the component. These steps can be generically label “forming” such that after the forming processes, the treatment processes, including the anodization process to form the aluminum oxide layer, can be performed on the aluminum component.
Wefers does not teach masking to produce a processing surface.
Dotzer teaches of processing metal components, including electrolytic coatings including electroplating and anodization (Dotzer, col 3 lines 24-35
Dotzer additionally teaches that a component can be masked so that an area that is not required or desired to be processed can be protected (Dotzer, col 14 lines 56-68 and col 16 lines 39-52). 
Dotzer further teaches that the mask can be permanent or temporary, dependent on the mask used (Dotzer, col 14 lines 56-60 and col 16 lines 38-52).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wefers as per Dotzer so as to utilize a masking process (either permanent or temporary) when an area is desired to be protected from a processing method.
As to claim 3, Wefers in view of Dotzer teaches to the method of claim 1.
Wefers additionally teaches that the processing phase is performed either before or after the sizing phase (Wefers, col 2 line 50 thru col 3 line 64 and Fig. 7).
As to claim 5, Wefers in view of Dotzer teaches to the method of claim 1.
Wefers also teaches the sheet used for lids has the layers formed thereon such that the sheets are sized/shaped into the desired components with the processed/functional layer (Wefers, col 3 lines 10-32).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wefers in view of Dotzer as applied to claim 1 above, and further in view of US 2007/0080065 of Oravitz et al.
As to claims 6-7, Wefers in view of Dotzer teaches to the method of claim 1.
Wefers in view of Dotzer does not teach the separating phase is performed after the sizing phase and before the processing phase.
Oravitz teaches of electrocoating surfaces of end or lid components to containers (Oravitz, [0005] – [0006]).
Oravitz additionally teaches stamping from a metal sheet a component to be electrolytically processed, thus disclosing prior to an electrolytic process separating a component from a sheet to form the desired component (Oravitz, [0022]).
It is additionally noted Wefers teaches that ingots or billets are processed by forming steps (including sizing to the desired shape) prior to stamping the lid from the blank (Wefers, col 3 lines 10-63).
Moreover, Dotzer teaches that both electrodeposition and anodization are performed on the components as coating processes (Dotzer, col 16 lines 30-52).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention it would have been obvious to modify Wefers in view of Dotzer as per Oravitz so as to perform the desired steps in the desired sequence in order to form size, process and separate the component in forming the coating, size and shape of the component as desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759